          Case 1:21-cr-00068-TNM Document 37 Filed 04/16/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-CR-00068
                                           )
JENNY LOUISE CUDD, ET. AL.,                )
                                           )
                       Defendants.         )
__________________________________________)


                       JENNY CUDD’S REPLY TO
       GOVERNMENT’S OPPOSITION TO MOTION TO SEVER DEFENDANTS

       The government’s opposition to severing the defendants in this matter concentrates on

their desire to build a unified case against Ms. Cudd and Mr. Rosa, relying on case law for

conspiracy cases even though the defendants are not charged with a conspiracy. Moreover, the

government takes gratuitous liberties with the facts to get to their conclusion.

I. The Government Misrepresents The Facts

       The government’s opposition to the Motion to Sever Defendants misstates the facts of the

case in order to bolster their argument for joinder of the defendants.

       First, the government once again includes evidence of the wrongdoing of others

physically present at the Capitol on January 6, unrelated to the individual actions of the two

defendants at issue, to create the appearance of unified action or conspiracy or plan among

Trump supporters. Once again, the defense is forced to respond that there is no evidence of

collusion or conspiracy between Ms. Cudd and the others present on January 6. Once again, the

defense objects to this characterization.



                                               PAGE 1 / 7
         Case 1:21-cr-00068-TNM Document 37 Filed 04/16/21 Page 2 of 7




       The government then argues that “Cudd and Rosa both live in Midland, Texas, and they

knew each other prior to January 6, 2021. They checked into the same hotel in Washington, D.C.

on January 5, 2021, and checked out on January 7. On January 6, they went to the U.S. Capitol

together.” This is the crux of the government’s case for joinder in addition to the defendants

being photographed walking around the ground floor of the Capitol. However, the government’s

evidence contradicts this notion.

       As can be seen from an excerpt from an FBI 302 report of their interview of Mr. Rosa:




                                               PAGE 2 / 7
         Case 1:21-cr-00068-TNM Document 37 Filed 04/16/21 Page 3 of 7




       Contrary to the government’s implication that the two traveled together or planned to be

at the Capitol together, Mr. Rosa’s interview with the FBI shows they did not. This is further

supported by the hotel receipts, which the government obtained and shared with the defense. The

Willard Hotel receipts show that rooms for the two co-defendants were booked on different dates

and for different prices. (Ms. Cudd paid $143 more for her stay. If they coordinated, she would

have surely chosen to save that money and would not have used Expedia for that booking.) The

two stayed on different floors and had dinner separately and at different times, according to meal

receipts. These were not the only two Trump supporters staying at the Willard Hotel from

January 5-7. A large number of other Trump supporters shared those booking dates at the

Willard. And, while the two may have known each other from back home and shared political

views, that is not a basis for joinder. The entire crowd of Trump supporters, many of whom

stayed at the Willard Hotel, were present at the Capitol. They are not charged together.

       Next, Ms. Cudd’s repetitive use of the word “we” is used continuously in her

conversations as a style of speech. This is best illustrated in the example of Ms. Cudd’s

statement, “we did break down the Nancy Pelosi’s office door,” which the government knows

Ms. Cudd did not do. As the government’s quotes in their Response show, Ms. Cudd used the

word “we” to indicate “patriots.” The word “we” does not refer to her paired with any particular

individual.

       Finally, the government audaciously states that they are unsure of whether Mr. Rosa’s

statement would be used against the defendants at trial at the same time as relying on an

admission from Mr. Rosa’s statement in their “Factual Background” section. Mr. Rosa’s

statement appears necessary for them, after all.


                                               PAGE 3 / 7
          Case 1:21-cr-00068-TNM Document 37 Filed 04/16/21 Page 4 of 7




II. Jury Instruction Cannot Cure Defendant’s Right to Cross Examine Witnesses


       The government argues that Mr. Rosa’s statement can be redacted and the jury can be

instructed not to consider the statement against Ms. Cudd. This is entirely inapplicable to the

facts at hand, where Mr. Rosa is explicitly questioned by the FBI about Ms. Cudd and where he

provides statements about Ms. Cudd separate from the ones listed supra, which require the

context of cross examination. Moreover, Mr. Rosa’s statement’s about previously knowing Ms.

Cudd are relied upon by the government in making their argument for joinder in the same motion

where they claim these statements would not be used at trial. It is impossible to separate out

statements about Ms. Cudd from Mr. Rosa’s interview. The government’s argument is simply

inapplicable to the facts at hand.



III. Defendant Waived Speedy Trial Because Government Made Plea Bargaining
Contingent On The Waiver Minutes Before The Last Hearing


       In their Response, the government asks the court to disregard defendants’ disagreement

on waiver of speedy trial rights as a basis for severance. They cite defendants’ joint agreement to

waive their speedy trial rights at the last hearing. However, the defendants agreed to waive

different time periods. Mr. Rosa agreed to waive 60 days, whereas Ms. Cudd only agreed to

waive 30 days. The parties do not hold consistent agreement on the waiver of their rights.

       Ms. Cudd initially opposed waiver of her speedy trial rights based on government’s

request for waiver to support their continuing investigation of Trump supporters, citing the

government’s deliberate choice to arrest and indict Ms. Cudd as quickly as possible. The



                                               PAGE 4 / 7
          Case 1:21-cr-00068-TNM Document 37 Filed 04/16/21 Page 5 of 7




government made a knowing decision to run the speedy trial clock for Ms. Cudd in doing so. Ms.

Cudd reiterated this position in court at the last hearing.

       The reason why Ms. Cudd agreed to the 30-day speedy trial waiver at the last hearing is

because minutes before the hearing, counsel for the government informed counsel for Ms. Cudd

that a plea offer is expected to be presented to the defendants in two to three weeks, and that if

Ms. Cudd refuses to waive her speedy trial rights for a brief period, the government will refuse to

make any plea offers to Ms. Cudd. Plea offers were contingent on waiver of speedy trial,

according to the government. Curious to see the structure of the offer, Ms. Cudd agreed to waive

speedy trial for 30 days. As of the date of this filing, five weeks have passed since this

conversation between counsel and the government has still not made a plea offer as they had

promised.

       The government forced the defendant’s hand at waiving her speedy trial rights based on

misinformation about an impending plea offer, and is now slyly attempting to use this waiver

against the defendant in their Response pleading, knowing that the basis of the waiver was the

plea offer and that they failed to deliver it as promised. This is walking the fine line of

gamesmanship.



IV. Mr. Rosa Joined Defense Motion, Agreeing He Can Be Called As Witness For Ms. Cudd

       Finally, the government argues that Ms. Cudd did not meet her burden of establishing that

Mr. Rosa will provide exculpatory testimony if the cases are severed. First, Mr. Rosa’s joinder in

Ms. Cudd’s motion shows his willingness to testify in her case. Second, Ms. Cudd explained the

testimony is indeed exculpatory in that it will negate essential elements of the government’s case


                                                PAGE 5 / 7
          Case 1:21-cr-00068-TNM Document 37 Filed 04/16/21 Page 6 of 7




against her. Third, of course there is a bonafide need for testimony on the essential elements of

the charges against her. Contrary to the government’s contentions, the legal terms “picket,”

“corruptly,” “demonstrate,” and the like, have proof associated with them beyond the

government’s understanding of the conduct as walking around and taking selfies.

       For example, the element of acting “corruptly” requires proof of dishonesty. Arthur

Andersen, LLP v. United States, 544 U.S. 696, 703-04 (2005). Mr. Rosa will be able to testify

that Ms. Cudd never acted dishonestly. Similarly, Mr. Rosa’s testimony would show that Ms.

Cudd’s actual conduct was not in conformity with the criminal definition of picketing or

demonstrating. The same goes for acting criminally disruptive. Since the government concedes

that there is no audio recording from inside the Capitol, the witness’ testimony about what Ms.

Cudd did and did not say while in the Capitol are critical to the defense. Therefore, this witness’

testimony as to exact conduct observed, to show nonconformity with the legal requirements of

the allegations against Ms. Cudd, is essential for the defense to present at trial — in order to put

forward a complete defense. See California v. Trombetta, 467 US 479, 485 (1984) (the

Constitution guarantees all criminal defendants “a meaningful opportunity to present a complete

defense”).



                                          CONCLUSION

       In summary, the defense opposes the government’s contentions in their opposition

memorandum.




                                                PAGE 6 / 7
          Case 1:21-cr-00068-TNM Document 37 Filed 04/16/21 Page 7 of 7




                                              Respectfully submitted,

                                              By Counsel:

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Jenny L. Cudd
                                              MEDVIN LAW PLC
                                              916 Prince Street
                                              Alexandria, Virginia 22314
                                              Tel: 888.886.4127
                                              Email: contact@medvinlaw.com




                            CERTIFICATE OF SERVICE FOR CM/ECF

        I hereby certify that on April 16, 2021, I will electronically file the foregoing with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant Jenny L. Cudd




                                               PAGE 7 / 7
